DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election without traverse of Group I (Claims 1-17) and Species A, C, and G (Claims 2, 4, 5, 7, 13, 15, and 16) in the reply filed on 2/11/2021 is acknowledged.  Upon further review, Claims 5 and 16 should not be examined with Species G since the Claims 5 and 16 requires non-elected Species D (binder partially encapsulates an exterior of the spread of particles to enclose the particles against the substrate).  Claim 7 is the only claim associated with the election of Species G (without electing Species D), since it is generic to the species requiring the presence of a substrate.						Claims 3, 5, 6, 14, 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Species B and D-F, there being no allowable generic or linking claim.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted June 21, 2019 and February 11, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The claims are directed to a green solid-state battery layer, but because the claims do not recite any structure of a battery, “battery” is not given weight and is seen as intended use.  The claims are interpreted as being directed to a solid-state layer comprising the claimed materials.  Please see MPEP 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 4, 7-9, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. “Binder-free sheet-type all-solid-state batteries with enhanced rate capabilities and high energy densities.” Sci Rep 8, 1212 (2018).
Regarding Claims 1, 4, 8-9, 12, and 15, Yamamoto discloses a green solid-state battery layer (SE sheets, p. 8 of Yamamoto) comprising a spread of particles, the spread of particles comprising sulfide-based solid-state electrolyte particles wherein the sulfide-based solid-state electrolyte particles are comprised of a sulfide-based solid-state electrolyte material that necessarily includes an integrated molecular network of one or more glass formers and one or more glass modifiers or glass dopants, e.g. Li2S/P2S5 or Li2S-modified P2S5 glass (P2S5 being a glass former and Li2S being a glass modifier) (meeting Claims 8-9) and a protective sacrificial binder (polypropylene carbonate, PPC) that covers and binds together the spread of particles, the protective sacrificial binder being removable through thermal decomposition or volatilization at a temperature of 400 °C or lower (see highlighted portions of Yamamoto).  Yamamoto laims 4 and 15).   Although Yamamoto does not discussed the structure of the sulfide-based solid-state electrolyte material as having an integrated network of the one or more glass formers and glass modifiers (e.g. Li2S/P2S5 or Li2S-modified P2S5 glass), the skilled artisan ould understand that this is an inherent property of such a material.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding Claims 2 and 13, Yamamoto discloses that anisole is used as a solvent in forming the green solid-state battery layers comprising a spread of particles comprising sulfide-based solid-state electrolyte particles and does not specifically disclose that the spread of particles includes only the sulfide-based solid-state electrolyte particles.  However, anisole is a preferred solvent used to form the slurry of binder and PPC in the instant invention (see e.g. para 0030) and evaporates in the drying step of the slurry (see para 0032) and so the skilled artisan would understand that in the process of forming the green sheet of Yamamoto, which is the same as the instant invention, the anisole of Yamamoto would evaporate in the drying step, leaving no other material in the spread of particles aside from the sulfide-based solid-state electrolyte particles. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). 
Regarding Claim 7, the green solid-state battery layer of Yamamoto is supported on a metallic current collector foil when it is layered on an electrode sheet since the electrode sheets each have a metallic .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. “Binder-free sheet-type all-solid-state batteries with enhanced rate capabilities and high energy densities.” Sci Rep 8, 1212 (2018), as applied to Claims 1, 8 and 9, and further in view of Ohtomo US PG Publication 2014/0141341.
Regarding Claim 10 and 11, Yamamoto discloses the claimed green solid-state battery layer as described in the rejection of Claims 1, 8, and 9, which is incorporated herein in its entirety.  Yamamoto discloses the use of a Li2S-P2S5 sulfide-based solid-state electrolyte material, but fails to specifically disclose that the sulfide-based solid-state electrolyte material further comprises a glass dopant or that the sulfide-based solid-state electrolyte material is a glass ceramic that includes at least one precipitated crystalline phase.  However, Ohtomo discloses a sulfide-based solid-state electrolyte material for a lithium solid state battery wherein the sulfide-based solid-state electrolyte comprises LiI (a glass dopant), Li2S, and P2S5 and wherein the LiI glass dopant allows for lower crystallization temperature which improves safety, and the material has high Li ion conductivity, due to a crystalline phase that precipitates during heating, and as a result, the output power of the battery is increased (see e.g. paras 0038-0039, 0042-0046, 0059, 0083, 0101-0102).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute the sulfide-based solid-state electrolyte material of Ohtomo, having LiI glass dopant and including at least one precipitated crystalline phase, in the green solid-state battery layer of Yamamoto because Ohtomo teaches that this material has a lower crystallization temperature due to the addition of LiI glass dopant which improves safety, and the material has high lithium ion conductivity which increases the output power of a lithium battery.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729